Citation Nr: 0519235	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1951 to March 1952.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.

The issue of entitlement to service connection for left leg 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 2000, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for left leg disability.

2.  Evidence associated with the record since the RO's May 
2000 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left leg disability.  




CONCLUSIONS OF LAW

1.  The RO's May 2000 decision, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for left leg disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  The criteria to reopen the claim of entitlement to 
service connection for left leg disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
left leg disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for left leg disability.  Such a claim has been before the 
RO on several occasions, the last time in May 2000.  
Evidence on file at that time showed that in February and 
March 2000, the veteran had been treated for a venous ulcer 
on his left ankle.  However, there were no reports on file 
providing a nexus between that disability and service.  
Consequently, the RO denied entitlement to service 
connection for left leg disability.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a notice of disagreement was not received with 
which to initiate the appellate process.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  The veteran now requests that his claim 
of entitlement to service connection for left leg 
disability be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence which has not 
previously been submitted to VA decision makers.  Material 
evidence means evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Relevant evidence added to the record, since the RO's May 
2000 decision includes a statement from Hawthorn Medical 
Associates, LLC.  It was indicated that the veteran had 
left leg disability which could be related to a previous 
injury in the military.  

Such a statement is new in the sense that it has not has 
not previously been submitted to VA decision makers.  It is 
also material in that it relates to an unestablished fact 
necessary to substantiate the claim.  That is, it provides 
evidence of a potential nexus between the veteran's current 
left leg disability and service.  In any event, it is 
neither cumulative nor redundant of the evidence of record 
at the time of the RO's May 2000 decision and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for left leg disability.  
Accordingly, the request to reopen that claim is granted.  
To that extent, the appeal is allowed.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for left leg disability is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement 
to service connection for left leg disability.  See, Elkins 
v. West, 12 Vet. App. 209 (1999).  However, it would be 
premature for the Board to take such action prior to the 
RO, as it could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.

During the veteran's service entrance examination in 
September 1950, it was noted that due to an accident, he 
had undergone an operation on the lower part of his left 
leg.  However, the examination revealed that his lower 
extremities were normal.  

The veteran's service medical records show that he was 
treated for left leg disability, variously diagnosed as a 
cicatrix, cellulitis, and a skin ulcer.  Ultimately, he was 
discharged from service due to that disability.  Medical 
Board proceedings indicated that the original left leg 
injury had occurred in the mid-1940's, but that such injury 
had not been permanently aggravated by service.  

Records reflecting treatment for the veteran's pre-service 
left leg injury have not been associated with the claims 
folder.

During his hearing in May 2005, the veteran testified that 
his left leg disability was the result of an injury he had 
sustained during guard duty in service.  He noted that he 
had undergone surgery in service to alleviate the swelling.

The opinion from Hawthorn Medical Associates LLC was 
submitted in conjunction with the veteran's hearing; 
however, the veteran's clinical records from that health 
care provider have not been associated with the claims 
folder.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Request that the veteran identify 
the name and address of the health care 
provider(s) or health care facility(s) 
where he was treated prior to service 
for an injury to his left lower leg.  
Then, request records of such treatment 
directly from those health care 
provider(s) or facility(s).  Also 
request that the veteran provide any 
such records in his possession.  
Failures to reply or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

If the cited records are in the 
possession of the Federal government, 
efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the cited records are in the 
possession of a private entity and such 
records are unavailable, notify the 
appellant and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Request copies of the veteran's 
complete clinical records from 
Hawthorne Medical Associates, LLC.  
Also request that the veteran provide 
any such records in his possession.  
Failures to reply or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

If the cited records are unavailable, 
notify the appellant and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.  When the actions in paragraph 1 and 
2 have been completed, schedule the 
veteran for a surgical examination to 
determine the nature, etiology, and 
extent of any disability involving his 
left lower leg.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
been reviewed.  

The examiner must describe as 
specifically as possible the condition 
of the veteran's lower left leg and 
provide diagnoses of all disorders 
currently affecting that area.  

If disability of the left lower leg is 
diagnosed, the examiner must render a 
medical opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such disability existed 
prior to service.  

If such disability existed prior to 
service, the examiner must render an 
opinion as to whether it is more likely 
than not, at least as likely as not, or 
less likely than not that such 
disability increased in severity beyond 
its natural progression during service.  

If such disability did not exist prior 
to service, the examiner must render an 
opinion whether it is more likely than 
not, at least as likely as not, or less 
likely than not that such disability 
was the result of an event in service.  

The rationale for all opinions must be 
set forth in writing.

4.  When the actions requested in 
paragraphs 1, 2, and 3 have been 
completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement 
to service-connection for left leg 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the right 
to submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


